Exhibit 10.9

 

Award Number:     

 

NM MARIPOSA HOLDINGS, INC.

 

Performance-Vested Option

Non-Qualified Stock Option Agreement
Pursuant to the
NM Mariposa Holdings, Inc.
Management Equity Incentive Plan

 

AGREEMENT (“Agreement”), dated as of [·], 2013 between NM Mariposa
Holdings, Inc., a Delaware corporation (the “Company”), and [·] (the
“Participant”).

 

Preliminary Statement

 

The Committee hereby grants this non-qualified stock option (the “Option”) as of
[·], 2013 (the “Grant Date”), pursuant to the NM Mariposa Holdings, Inc.
Management Equity Incentive Plan, as it may be amended from time to time (the
“Plan”),  to purchase the number of shares of Class A Common Stock, $0.001 par
value per share of the Company (the “Class A Common Stock”), and Class B Common
Stock, par value $0.001 per share, of the Company (the “Class B Common Stock,”
and, together with the Class A Common Stock, the “Common Stock”), set forth
below to the Participant, as an Eligible Employee.  The Company and its
Subsidiaries collectively shall be referred to as the “Employer”.  Except as
otherwise indicated, any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan.  By signing and returning this
Agreement, the Participant acknowledges having received and read a copy of the
Plan and agrees to comply with it, this Agreement and all applicable laws and
regulations.  The Participant acknowledges that the Participant is required to
execute and return to the Company the Accredited Investor Questionnaire provided
herewith as a condition of acceptance of the Option.

 

Accordingly, the parties hereto agree as follows:

 

1.                                      Tax Matters.  No part of the Option is
intended to qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

2.                                      Common Stock Subject to Option;  Unit
Exercise Price.  Subject to the Plan and the terms and conditions set forth
herein and therein, the Option entitles the Participant to purchase from the
Company, upon exercise thereof, [·] shares of Class A Common Stock and [·]
shares of Class B Common Stock, provided that any exercise of the Option shall
be with respect to an equal number of shares of Class A Common Stock and Class B
Common Stock concurrently. The exercise price under the Option is $[•] for each
unit (a “Unit”) consisting of one share of Class A Common Stock and one share of
Class B Common Stock (the “Unit Exercise Price”).

 

3.                                      Vesting.

 

(i)                                     [PERFORMANCE METRICS].

 

Form of Performance-Vested Option

 

--------------------------------------------------------------------------------


 

(b)                                 Vesting Schedule.  [VESTING SCHEDULE].

 

(c)                                  Change in Control or Initial Public
Offering. If a Change in Control or an Initial Public Offering (each, an
“Event”) is consummated within the 30-day period following a Termination of the
Participant’s employment by the Employer without Cause, or by the Participant
for Good Reason, then, for purposes of vesting determination under this
Section 3, (i) the Option shall be treated as if the Participant had not
experienced a Termination prior to the consummation date of such Event, (ii) any
then outstanding and unvested portion of the Option will thereafter vest in
accordance with clause (b) above as if the Participant has not experienced a
Termination upon the consummation of any Event during the 30-day period
following such Termination, and (iii) subject to Section 5, any outstanding and
unvested portion of the Option that does not vest during such 30-day period
shall be immediately forfeited, cancelled and terminated on the last day of such
period.

 

(d)                                 Forfeiture.  If the Participant experiences
a Termination for any reason whatsoever, then the outstanding and unvested
portion of the Option that does not become vested under Section 3(c) hereof
shall be immediately forfeited, cancelled and terminated. If the Participant’s
employment is Terminated by the Employer for Cause, then the entire Option
(including vested and unvested portions) shall be immediately forfeited,
cancelled and terminated.

 

4.                                      Exercise.

 

(a)                                 Exercise Requirements.  To the extent that
the Option has become vested and exercisable with respect to a number of shares
of Common Stock, the Option may thereafter be exercised by the Participant, in
whole or in part, at any time or from time to time prior to the expiration of
the Option in accordance with the default post-termination exercise period
provided in Section 9.2(a) of the Plan, provided that the Participant must
exercise the Option with respect to an equal number of shares of Class A Common
Stock and Class B Common Stock subject to the Option concurrently. 
Notwithstanding the foregoing, the Participant may not exercise the Option
unless the offering of shares of Common Stock issuable upon such exercise (i) is
then registered under the Securities Act, or, if such offering is not then so
registered, the Company has determined that such offering is exempt from the
registration requirements of the Securities Act and (ii) complies with all other
applicable laws and regulations; provided that, if the Option cannot be
exercised by reason of this Section 4(a), then, to the extent the circumstances
preventing the exercise of the Option can reasonably be remedied, the Company
shall use commercially reasonable efforts to remedy such circumstances, which
method of remediation shall be determined by the Company in its sole discretion.

 

(b)                                 Exercise Period for Post-Termination Vesting
Event.  If the Participant becomes vested in any portion of the Option following
Termination by reason of Section 3(c), such portion shall remain outstanding and
shall be exercisable for the longer of (i) the remainder of the exercise period
provided in Section 4(a) and (ii) 30 days following the applicable vesting date.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Contingent Exercise.  In connection with a
Drag-Along Sale, a Tag-Along Sale or a Piggyback Registration (as such terms are
defined in the Stockholders Agreement) (in each case a “Sale”), the Company
shall deliver a notice informing the Participant of such Sale (a “Sale Notice”)
prior to the date of consummation of the Sale.  During the period from the date
on which the Sale Notice is delivered to the date specified in the Sale Notice,
the Participant shall have the right to exercise the Options in accordance with
the Plan, provided, that such exercise shall be contingent upon and subject to
the consummation of the Sale, and, if the Sale does not take place within a
specified period after delivery of the Sale Notice for any reason whatsoever,
the exercise pursuant thereto shall be null and void.

 

5.                                      Option Term.  The term of the Option
shall be until the tenth anniversary of the Grant Date, after which time it
shall expire (the “Expiration Date”).  Notwithstanding anything herein to the
contrary, upon the Expiration Date, the Option (whether vested or not) shall be
immediately forfeited, canceled and terminated for no consideration and no
longer shall be exercisable.  The Option is subject to termination prior to the
Expiration Date to the extent provided in this Agreement.

 

6.                                      Detrimental Activity.  The provisions in
the Plan regarding Detrimental Activity shall apply to the Option. The
restrictions regarding Detrimental Activity are necessary for the protection of
the business and goodwill of the Company and are considered by the Participant
to be reasonable for such purposes.

 

7.                                      Termination and Change in Control. 
Except as expressly provided in in Sections 3(c), 3(d) and 4(b) herein, the
provisions in the Plan regarding Termination and Change in Control shall apply
to the Option.

 

8.                                      Restriction on Transfer of Option. 
Unless otherwise determined by the Committee in accordance with the Plan, (a) no
part of the Option shall be Transferable other than by will or by the laws of
descent and distribution and (b) during the lifetime of the Participant, the
Option may be exercised only by the Participant or the Participant’s guardian or
legal representative.  Any attempt to Transfer the Option other than in
accordance with the Plan shall be void.

 

9.                                      Company’s Right to Repurchase; Other
Restrictions.

 

(a)                                 Company’s Repurchase Rights. The provisions
in Section 13.1 (except for Section 13.1(d)(3)) of the Plan regarding the
Company’s repurchase rights shall apply to the Option; provided, however, that,
solely for this Section 9(a), a Termination by the Participant for Retirement
shall not constitute a voluntary Termination without Good Reason, the repurchase
price per Unit shall be calculated pursuant to Sections 13.1(a)(ii) and
13.1(b) of the Plan, as applicable, and the Repurchase Period shall be
determined in accordance with Sections 2.49(a)(2) and 2.49(b) of the Plan, as
applicable.  “Retirement” means the Participant’s “separation from service,” as
defined under Section 409A of the Code solely due to the Participant’s
retirement on or after reaching age 62 and providing at least 12 years of
service to the Employer (including service prior to the Closing Date).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Effect of Registration. Notwithstanding the
foregoing, the Company shall cease to have rights of repurchase pursuant to
Section 9(a) or Section 13.1 of the Plan, on and after a Registration Date.

 

(c)                                  Placing Shares in Escrow. Prior to an
Initial Public Offering, to ensure that the shares of Common Stock issuable upon
exercise of the Option are not transferred in contravention of the terms of the
Plan and this Agreement, and to ensure compliance with other provisions of the
Plan and this Agreement, the Company may deposit any certificates evidencing
such shares with an escrow agent designated by the Company to be held on terms
consistent with the Plan, this Agreement and the Stockholders Agreement.

 

10.                               Securities Representations.  Upon the exercise
of the Option prior to registration of the offering of the Common Stock subject
to the Option pursuant to the Securities Act or other applicable securities
laws, the Participant shall be deemed to acknowledge and make the
representations, warranties and covenants set forth below and as otherwise may
be requested by the Company for compliance with applicable laws, and any
issuances of Common Stock by the Company shall be made in reliance upon the
express representations and warranties of the Participant.  The Company is
relying on the Participant’s representations set forth in this Section 10.

 

(a)                                 The Participant is acquiring and will hold
the Units for investment for his or her account only and not with a view to, or
for resale in connection with, any “distribution” thereof within the meaning of
the Securities Act or other applicable securities laws.

 

(b)                                 The Participant has been advised that
offerings of the Units or shares of Common Stock have not been registered under
the Securities Act or other applicable securities laws, and that the Units must
be held indefinitely, unless the resales thereof are subsequently registered
under the applicable securities laws or the Participant obtains an opinion of
counsel (in the form and substance satisfactory to the Company and its counsel)
that registration is not required.  The Company is under no obligation to
register offerings of the Units or shares of Common Stock.

 

(c)                                  The Participant is an “Accredited Investor”
as such term is defined under Rule 501(a) of Regulation D promulgated under the
Securities Act.  The Participant has such knowledge and experience in financial
and business matters that the Participant is capable of evaluating the merits
and risks of investment in the Company and of making an informed investment
decision.  The Participant, or the Participant’s professional advisor, has the
capacity to protect the Participant’s concerns in connection with the investment
in the shares of Common Stock, and the Participant is able to bear the economic
risk, including the complete loss, of an investment in the shares of Common
Stock.

 

(d)                                 The Participant will not sell, transfer or
otherwise dispose of the Units or shares of Common Stock in violation of the
Plan, this Agreement, the Securities Act (or the rules and regulations
promulgated thereunder) or any other applicable laws.

 

(e)                                  The Participant has been furnished with,
and has had access to, such information as he or she considers necessary or
appropriate for deciding whether to exercise the

 

4

--------------------------------------------------------------------------------


 

Option, and the Participant has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions hereof.

 

(f)                                   The Participant is aware that any
investment in the Company is a speculative investment that has limited liquidity
and is subject to the risk of complete loss.  The Participant is able, without
impairing his or her financial condition, to hold the Units for an indefinite
period and to suffer a complete loss of his or her investment.

 

11.                               No Rights as Stockholder.  The Participant
shall have no rights as a stockholder with respect to any shares of Common Stock
covered by the Option unless and until the Participant has become the holder of
record of such shares, and no adjustments shall be made for dividends (whether
in cash, in kind or other property), distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in the Plan.

 

12.                               Provisions of Plan Control.  This Agreement is
subject to all the terms, conditions and provisions of the Plan, including the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.

 

13.                               Notices.  All notices, demands or requests
made pursuant to, under or by virtue of this Agreement must be in writing and
sent to the party to which the notice, demand or request is being made:

 

(a)                                 unless otherwise specified by the Company in
a notice delivered by the Company in accordance with this Section 13, any notice
required to be delivered to the Company shall be properly delivered if delivered
to:

 

NM Mariposa Holdings, Inc.
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention:                           Adam Stein
Telephone:                     (310) 201-4100
Facsimile:                           (310) 201-4170

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Attention:                           Michael A. Woronoff, Esq.
Telephone:                     (310) 284-4550
Facsimile:                           (310) 557-2193

 

(b)                                 if to the Participant, to the address on
file with the Employer.

 

5

--------------------------------------------------------------------------------


 

Any notice, demand or request, if made in accordance with this Section 13 shall
be deemed to have been duly given:  (i) when delivered in person; (ii) three
days after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.

 

14.                               No Right to Employment.  This Agreement is not
an agreement of employment.  None of this Agreement, the Plan or the grant of
the Option hereunder shall (a) guarantee that the Employer or any other person
or entity will employ the Participant for any specific time period or (b) modify
or limit in any respect the Employer’s or any other person’s or entity’s right
to terminate or modify the Participant’s employment or compensation.

 

15.                               Stockholders Agreement.  As a condition to the
receipt of shares of Common Stock when the Option is exercised, the Participant
shall execute and deliver a Joinder Agreement or such other documentation as
required by the Committee.  The Participant acknowledges receipt of a copy of
the Stockholders Agreement as in effect on the date hereof.

 

16.                               Lock-Up Period. The Option shall be subject to
the lock-up provisions of Section 14.18 of the Plan except that any Lock-Up
Period to which the Participant may be subject in connection with the Option
shall not be longer or more restrictive than the lock-up period that applies to
Ares or CPPIB.

 

17.                               Dispute Resolution.  All controversies and
claims arising out of or relating to this Agreement, or the breach hereof, shall
be settled by the dispute resolution provisions in any employment agreement, or
similar agreement, between the Employer and the Participant or, if none, the
Employer’s mandatory dispute resolution procedures as may be in effect from time
to time with respect to matters arising out of or relating to Participant’s
employment with the Employer.

 

18.                               Severability of Provisions.  If any provision
of this Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof, and the Agreement
shall be construed and enforced as if such provisions had not been included.

 

19.                               Governing Law.  All matters arising out of or
relating to this Agreement and the transactions contemplated hereby, including
its validity, interpretation, construction, performance and enforcement, shall
be governed by and construed in accordance with the internal laws of the State
of Delaware, without giving effect to its principles of conflict of laws that
would require the application of the laws of another jurisdiction.

 

20.                               Section 409A.  The Option is intended to be
exempt from the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent; provided,
that the Company does not guarantee to the Participant any particular tax
treatment of the Option.  The Company shall not be liable to the Participant for
any additional tax, interest or penalties that may be imposed on the Participant
by Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code. For purposes of determining the Fair Market Value of
the shares of Common Stock underlying the Options, any appraisal of a nationally
recognized independent valuation firm shall be

 

6

--------------------------------------------------------------------------------


 

determined in a manner generally consistent with prior valuations relating to
Stock Options with respect to minority discounts and discounts for lack of
marketability or liquidity, to the extent permitted by the applicable
requirements of Section 409A of the Code.

 

21.                               Interpretation.  Wherever any words are used
in this Agreement in the masculine gender they shall be construed as though they
were also used in the feminine gender in all cases where they would so apply. 
As used herein, (i) “or” shall mean “and/or” and (ii) “including” or “include”
shall mean “including, without limitation.”

 

22.                               No Strict Construction.  This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

23.                               Other Shares.                  
Notwithstanding anything in this Agreement or the Plan to the contrary, none of
the shares of Common Stock owned from time to time by a Participant that were
not acquired in connection with the grant of an Award to such Participant shall
be subject to any of the terms, conditions or provisions of this Agreement or
the Plan.

 

24.                               Confidentiality. The Participant hereby agrees
to hold all confidential and proprietary information of the Company and its
Affiliates received in connection with the grant of the Option, including any
plan summaries or risk factors, in the strictest confidence. The Participant
shall not, directly or indirectly, disclose or divulge any such confidential or
proprietary information to any Person other than the Participant’s legal counsel
and financial advisors, or an officer, director or employee of, or legal counsel
for, the Company or its Affiliates, to the extent necessary for the proper
performance of his or her responsibilities, unless authorized to do so by the
Company or compelled to do so by law or valid legal process.

 

[Remainder of Page Left Intentionally Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

NM MARIPOSA HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Employee Name:

 

 

 

8

--------------------------------------------------------------------------------